DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/28/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 12/01/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Clams 3-5 and 9-10 are canceled. Claims 1-2 and 6-8 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 6 is objected to for misspelling amniocytes as “aminocytes”. Appropriate correction is required. 


Claim Rejections - 35 USC § 112(a), Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is supported by the disclosure of Kang et al. "Potential antitumor therapeutic strategies of human amniotic membrane and amniotic fluid-derived stem cells." Cancer gene therapy 19.8 (2012): 517-522 (hereinafter Kang, reference of record). This rejection is newly applied to address applicants claim amendments filed on 7/28/2021.
Independent claims 1 and 6 describe co-culturing non-phagocytic CD68- amniocytes that are characterized as having a rounded shape and jagged cell membranes with pathological cells for a time sufficient to convert the non-phagocytic CD68- to become activated phagocytic CD68+ cells. 
The genus of “non-phagocytic CD68- amniocytes characterized by rounded and jagged cell membrane shapes” refers to a genus that is considered extraordinarily broad and lacks sufficient written description from the instant specification. In particular, applicants newly added claim limitations specifying that the non-phagocytic amniocytes are CD68 negative is particularly problematic since the examiner is unable to find any reference to non-phagocytic CD68- amniocytes within the specification. The current genus is considered extraordinarily broad, encompassing a wide range of cell morphologies  negative. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification provides no examples to support amending claim 1 and 6 to include a new structural limitation specifying that the non-phagocytic amniocytes are CD68 negative. Although applicants Affidavit submitted 7/28/2021 describes a starting cell population comprising amniocytes which are CD68 negative, this explicit description does not find support in the originally filed specification. If applicant disagrees, applicant is invited to point where support for “non-phagocytic amniocyte population which is CD68 negative” across the full breadth of the claimed genus is located in the specification by page and line number. 
Furthermore, the specification does not teach what active steps have to be done to produce a non-phagocytic amniocyte population which is CD68 negative. While the specification teaches that amniocytes are co-cultured with pathological cells for a sufficient duration of time such that they develop phagocytic activity (Instant specification, p. 5), no information is given regarding how to either obtain amniocytes having a morphology "with a rounded shape and jagged cell membrane" or amniocytes that no longer have phagocytic activity. For instance, working example 3 from the instant specification teaches that amniocytes may become elongated, not rounded, when cultured such that they engulf pathological develop phagocytic activity. 
The prior art does not support the breadth of applicants claim to a non-phagocytic amniocyte which is CD68 negative. For example, Kang teaches that amniotic cells, including amniotic cells from amniotic fluid, can be cultured with tumor cells such that they are conditioned to develop suppressive properties toward the tumor cells (Kang, abstract). No disclosure in Kang, however, discusses the morphology of such amniocytes or CD68 negative phenotypes, and nothing in Kang teaches how to culture the amniocytes such that they achieve the morphology of a rounded cell type. Kang also does not teach activate method steps for producing amniocytes such that they no longer have phagocytic properties or are converted to a CD68 positive phenotype.
Thus, the specification does not support applicant’s claim amendments which include specifying that the non-phagocytic amniocytes are CD68 negative in addition to being characterized by a rounded shape and jagged cell membranes. Dependent claims 2 and 7-8 are rejected for their dependency on independent claims 1 and 6.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments filed on 7/28/2021.
Independent claims 1 and 6 describe co-culturing non-phagocytic CD68- amniocytes that are characterized as having a rounded shape and jagged cell membranes when observed by transmission electron microscopy with pathological cells for a time sufficient to convert the non-phagocytic CD68- to become activated phagocytic CD68+ cells. Claims 1 and 6 recite relative language without providing a standard in the specification for measuring the degree of relativity claimed. Based on the specification, one of ordinary skill would find it unclear what amniocytes have a sufficiently “rounded shape” and “jagged cell membrane” to distinguish them from other amniotic cell types. Furthermore, if the Examiner were to examine the claimed limitation for prior art, it would not be possible to determine whether an amniotic cell type in a prior art reference had sufficiently “rounded shape” and “jagged membrane” so as to read on the relevant limitation, and thus it would be impossible to determine whether or not the prior art reference actually disclosed the relevant cell type and morphology. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. 
Furthermore, claims 1 and 6 state that the apparent morphological differences would be apparent “when observed by transmission electron microscopy”. It is unclear if the relative differences would only 
In order to further prosecution, the phrase “characterized as having rounded shape and jagged cell membranes when observed by transmission electron microscopy” will be given its broadest reasonable interpretation indicating ANY circular cellular morphology. Dependent claims 2 and 7-8 are rejected for their dependency on indefinite claims 1 and 6.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paludan et al. US 7,993,918, published 8/9/2011 (hereinafter Paludan, reference of record) in view of Zhang et al. "Tumor-conditioned mesenchymal stem cells display hematopoietic differentiation and diminished influx of Ca2+." Stem cells and development 21.9 (2012): 1418-1428 (hereinafter Zhang, reference of record) supra). This rejection is newly applied to address applicants claim amendments filed on 7/28/2021.

Statement on Claim Interpretation 
As described previously in the 112b rejection, the phrase “characterized as having rounded shape and jagged cell membranes when observed by transmission electron microscopy” will be given its broadest reasonable interpretation indicating ANY circular cellular morphology.  
Furthermore, the conversion of non-phagocytic CD68 negative amniocytes to phagocytic CD68 positive amniocytes will be given its broadest reasonable interpretation indicating ANY increase in CD68 expression. 

Regarding claim 1, Paludan teaches a population of amniotic stem cells having suppressive activity against pathological tumor cells (abstract; col. 27, In 47-51; col. 18, In 16-18). Paludan does not teach that said suppressive activity of amniotic cells against pathological tumor cells is accomplished by phagocytosis, that the amniotic cells are from amniotic fluid, or that the amniotic cells are converted from a phenotype comprising non-phagocytic CD68 negative amniotic cells to phagocytic CD68 positive cells via co-culturing with pathological cells.
Zhang teaches that bone marrow-derived mesenchymal stem cells co-cultured with tumor cells demonstrate phagocytic activity after contact with each other, as demonstrated by the mesenchymal stem cells' ability to phagocytize E. coli cells after co-culturing with tumor cells (p. 1426, col. 2; p. 1422,
col. 2). Ability of the bone marrow-derived mesenchymal stem cells to also phagocytize tumor cells is assumed from having developed phagocytic ability after extended co-culturing with each other; E. coli co-culturing and subsequent phagocytosis-confirming assays were merely used to demonstrate the mesenchymal stem cells’ ability to become phagocytic after co-culturing against tumor cells. Zhang ipsis verbis that the membranes are not perfectly even/circular, because the cells of Zhang phagocytose other cells, the membranes will necessarily not be perfectly even/circular because membranes do not maintain an even shape when phagocytizing other cells. Zhang does not disclose a population of amniotic cells, such as the amniotic stem cells disclosed in Paludan, having suppressive activity against pathological cells. Zhang also does not teach that the cells having suppressive activity were amniotic cells from amniotic fluid.
Kang discloses that amniotic stem cells, including amniotic stem cells from amniotic fluid (abstract) have substantially similar immunophenotypical and other stem cells characteristics as compared to bone marrow-derived mesenchymal stem cells; in fact, Kang teaches that these amniotic stem cells of amniotic fluid express markers found in mesenchymal stem cells (p. 519, col. 1). Kang also teaches that amniotic stem cells from amniotic fluid have cancer suppressive capacity induced by co-culturing with cancer cells (abstract; p. 520, col 1, para 1).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art that the amniotic stem cells having suppressive activity against pathological tumor cells disclosed in Paludan would also develop phagocytic activity against the pathological tumor cells from co-culturing based on Zhang. Zhang teaches that bone marrow-derived mesenchymal stem cells develop phagocytic activity and increased CD68 expression upon co-culturing 
Regarding claim 2, Paludan discloses a pharmaceutical composition comprising or consisting of the population of amniotic cells, wherein the amniotic cells are the active ingredient (abstract; col. 27, In
47-51; col. 18, In 16-18; col. 38, In 40-45), and that they can be combined with one or more excipients and/or adjuvants (col. 38, In. 45-49).
Regarding claim 6, Paludan does not disclose ipsis verbis that the co-culturing step occurs for period of time equal to at least the time that elapses until the start of phagocytic activity on the part of the amniotic cells, which applicant indicates is accomplished after 72 hours (p. 14, Example4). Paludan does disclose, however, that the co-culturing of amniotic stem cells with tumor cells can be accomplished for any period of time between 1-7 days and 1-7 weeks (col. 16, In 7-13), thus encapsulating the time necessary for phagocytic activity to occur, according to applicant.
Regarding claim 8, Paludan discloses that the pathological cells are selected from the group consisting of tumor cells. 
Regarding claims 9-10, Zhang teaches that the cells are rounded (p. 1421, col 1, para 1). Also, while Zhang does not teach ipsis verbis that the membranes are not perfectly even/circular, because the cells of Zhang phagocytose other cells, the membranes will necessarily not be perfectly even/circular because membranes do not maintain an even shape when phagocytizing other cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paludan (supra), Zhang (supra), and Kang (supra) as applied to claims 1-2, 6 and 8 in further view of Hou et al. "Inhibitory effect and mechanism of mesenchymal stem cells on liver cancer cells." Tumor Biology 35.2 (2014): 1239-1250 (hereinafter Hou, reference of record). This rejection is newly applied to address applicants claim amendments filed on 7/28/2021.
The teachings of Paludan, Zhang, and Kang have been set forth supra.
Regarding claim 7, Hou discloses a method in which bone-marrow derived mesenchymal stem cells are co-cultured with tumor cells for the purpose of suppressing the latter (p. 1248, col. 2), in which the mesenchymal stem cells and the tumor cells are co-cultured in a ratio of 10:1 (p. 1240, col. 2). Hou also discloses analysis of at least 1x106 cells per experiment (FACS analysis, pg 1240, col. 2-pg 1241,
col. 1) which reasonably evidences the co-culturing of at least 100 amniotic cells with at least
10 pathological cells.
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to culture the amniotic stem cells with tumor cells disclosed by Paludan in a ratio of 10:1 based on the ratio of 10 bone marrow-derived mesenchymal stem cells to every tumor cell in the co-cultures disclosed by Hou. Hou is directed to suppressing the growth of tumor cells by culturing them with mesenchymal stem cells, and one of ordinary skill in the art would have also deduced that tumor cells could be inhibited by amniotic stem cells by culturing both in the aforementioned ratio as well, especially since Kang mentions that bone marrow-derived stem cells are immunophenotypically similar to amniotic stem cells (p. 519, col. 1). One skilled in the art would have a reasonable expectation of success in suppressing tumor cells with the amniotic stem cells disclosed in Paludan by culturing in a ratio of 10:1 amniotic stem cells tumor cells because Hou demonstrates the effectiveness of suppressing tumor cells with bone marrow-derived mesenchymal stem cells (which are immunophenotypically similar 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633